         Case 1:19-cv-00231-EDK Document 70 Filed 04/30/21 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              Electronically filed on April 30, 2021

                                                     )
 STATE OF MISSISSIPPI, et al.,                       )
                                                     )   Consolidated
                    Plaintiffs,                      )   Nos. 19-231L / 19-258L / 19-1812L /
                                                     )        19-1968L / 20-30L / 21-820 L
                         v.                          )
                                                     )     Chief Judge Elaine D. Kaplan
 THE UNITED STATES OF AMERICA,                       )
                                                     )
                    Defendant.                       )
                                                     )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s Order of April 19, 2021, ECF No. 66, the Parties, through

undersigned counsel, respectfully file this Joint Status Report. Pursuant to the Court’s

instructions at the April 2, 2021 hearing, the parties have engaged in further meet-and-confer

efforts regarding Plaintiffs’ theory of the case. See, e.g., ECF No 64 at 28-29 (4/2/21 Hr’g Tr.).

Based on supplemental discovery responses Plaintiffs provided, the United States believes that

Plaintiffs have adequately answered the four interrogatories that led to the United States’ motion

to compel, such that the United States can proceed to develop its defense. The United States’

motion to compel, ECF No. 58, is, therefore, moot. Based on these supplemental discovery

responses, the United States has a number of corollary questions about the scope and nature of

Plaintiffs’ contentions, which the United States will address in further discovery.

       Respectfully submitted, this 30th day of April, 2021.
        Case 1:19-cv-00231-EDK Document 70 Filed 04/30/21 Page 2 of 3




/s/ Don Barrett                            JEAN E. WILLIAMS
John W. (Don) Barrett                      Acting Assistant Attorney General
BARRETT LAW GROUP, P.A.                    Environment & Natural Resources Division
404 Court Square
Lexington, Mississippi 39095
Tel: (662) 834-2488                        /s/ Davené D. Walker
Fax: (662) 834-2628                        DAVENÉ D. WALKER
donbarrettpa@gmail.com                     BRENT ALLEN
                                           ZACHARY WEST
                                           Trial Attorneys
/s/ Patrick W. Pendley                     Natural Resources Section
Patrick W. Pendley (LA #10421)             Environment & Natural Resources Division
Andrea Barient (LA #35643)                 United States Department of Justice
PENDLEY, BAUDIN & COFFIN, L.L.P.           P.O. Box 7611
24110 Eden Street                          Washington, DC 20044-7611
Post Office Drawer 71                      Telephone: (202) 353-9213
Plaquemine, Louisiana 70765-0071           Facsimile: (202) 305-0506
Tel: (225) 687-6396                        E-mail: davene.walker@usdoj.gov
Fax: (225) 687-6398
pwpendley@pbclawfirm.com                   Attorneys for the United States
abarient@pbclawfirm.com

Attorneys for Plaintiffs

Of Counsel:

David McMullan, Jr.
BARRETT LAW GROUP, P.A.
404 Court Square
Lexington, Mississippi 39095
Tel: (662) 834-2488
Fax: (662) 834-2628
dmcmullan@barrettlawgroup.com

Jonathan W. Cuneo
Mark Dubester
Jennifer E. Kelly
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016
Telephone: (202) 789-3960
Fax: (202) 789-1813
jonc@cuneolaw.com
mark@cuneolaw.com
jkelly@cuneolaw.com

                                       2
       Case 1:19-cv-00231-EDK Document 70 Filed 04/30/21 Page 3 of 3




Jerry Abdalla
ABDALLA LAW, PLLC
602 Steed Road, Suite 200
Ridgeland, MS 39157
Telephone: (601) 487-4590
jerry@abdalla-law.com

Richard Barrett
LAW OFFICES OF RICHARD R.
BARRETT, PLLC
2086 Old Taylor Rd, Suite 1011
Oxford, MS 38655
Telephone: (662) 380-5018
Fax: (866) 430-5459
rrb@rrblawfirm.net

Robert J. Cynkar
MCSWEENEY, CYNKAR &
KACHOUROFF, PLLC
10506 Milkweed Drive
Great Falls, VA 22066
Telephone: (703) 621-3300
rcynkar@mck-lawyers.com

William F. Blair
BLAIR & BONDURANT, P.A.
P.O. Box 321423
Jackson, MS 29232
Telephone: (601) 992-4477
bill@bbfirm.com

Larry D. Moffett
LAW OFFICE OF LARRCY D.
MOFFETT, PLLC
P.O. BOX 1418
2086 Old Taylor Road, Suite 1012
Oxford, MS 38655
Telephone: (662) 298-4435
larry@larrymoffett.com




                                     3
